Name: 97/228/EC: Commission Decision of 3 March 1997 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe;  technology and technical regulations;  fisheries
 Date Published: 1997-04-05

 Avis juridique important|31997D022897/228/EC: Commission Decision of 3 March 1997 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (Text with EEA relevance) Official Journal L 091 , 05/04/1997 P. 0035 - 0038COMMISSION DECISION of 3 March 1997 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (Text with EEA relevance) (97/228/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 6 (3) thereof,Whereas the Member States may obtain, for fish farms situated in zones which are not approved with regard to infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS), the status of approved farm free of those diseases;Whereas the list of approved farms in Germany was established by Commission Decision 95/124/EC (3), as amended by Decision 96/265/EC (4);Whereas, by letter dated 17 September 1996, Germany submitted to the Commission justification for granting the status of approved farm situated in a non-approved zone in respect of IHN and VHS to additional fish farms as well as the national rules ensuring compliance with the rules on maintenance of approval;Whereas the Commission and the Member States examined the information submitted by Germany for the farms in question;Whereas the examination showed that some of the farms meet all the requirements of Article 6 of Directive 91/67/EEC; whereas some of the farms do not meet those requirements, particularly as regards the sampling programme and infrastructures;Whereas the farms meeting the requirements of Directive 91/67/EC may, therefore, be granted the status of approved farm situated in a non-approved zone;Whereas those farms should be added to the list of farms already approved;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 95/124/EC is hereby replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 3 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.(3) OJ No L 84, 14. 4. 1995, p. 6.(4) OJ No L 91, 12. 4. 1996, p. 72.ANNEX I. Farms in Lower Saxony 1. Jochen MÃ ¶llerD-30966 Hemmingen-HarkenbleckAnlage 'Fischzucht Harkenbleck`2. Versuchsgut Relliehausen der UniversitÃ ¤t GÃ ¶ttingen(hatchery only)D-37586 Dassel3. Dr. R. RosengartenD-49124 GeorgsmarienhÃ ¼tteAnlage 'Forellenzucht Sieben Quellen`4. Ulrike und Gudrun MÃ ¼hlerD-37186 MoringenAnlage 'Forellenhof Fredelsloh`5. Klaus KrÃ ¶gerD-21256 Handeloh WÃ ¶rmeAnlage 'Fischzucht Klaus KrÃ ¶ger`6. Ingeborg Riggert-SchlumbohmD-29465 SchnegaAnlage 'Forellenzucht W. Riggert`II. Farms in Thuringia 1. Firma TautenhahnD-98646 Trostadt2. Firma HattopD-98617 Meiningen3. ThÃ ¼ringer Forstamt LeinefeldeD-37327 LeinefeldeAnlage 'Fischzucht Worbis`4. Fischzucht Salza GmbHD-99734 Nordhausen-Salza5. Fischzucht KindelbrÃ ¼ck GmbHD-99638 KindelbrÃ ¼ck6. Forellenhof WichmarD-07774 WichmarIII. Farms in Baden-WÃ ¼rttemberg 1. Kurt BÃ ¼hlerD-88499 Riedlingen/NeufraAnlage 'BÃ ¼hler, Neufra`2. Walter DietmayerD-72501 GammertingenAnlage 'Forellenzucht Walter Dietmayer, Hettingen`3. Heiner FeldmannD-88630 PfullendorfAnlage 'Bad Waldsee`4. Heiner FeldmannD-88630 PfullendorfAnlage 'Bergatreute`5. Walter JenzD-72649 WolfschlugenAnlage 'Wuchzenhofen, BoschenmÃ ¼hle`6. Peter SchmausD-88410 Steinental/HauerzAnlage 'Fischzucht Schmaus, Steinental`7. Josef SchnetzD-88263 HorgenzellAnlage 'FenkenmÃ ¼hle`8. Erwin SteinhartD-72513 HettingenAnlage 'Quellwasseranlage Steinhart, Hettingen`9. Hugo StrobelD-72505 Hausen am AndelsbachAnlage 'Quellwasseranlage Otterswang, SÃ ¤gmÃ ¼hle`10. Reinhard LenzD-64759 SensbachtalAnlage 'Forsthaus, GaimÃ ¼hle`11. Peter HoferD-78727 Aisteig/OberndorfAnlage 'Sulzbach`12. Peter HoferD-78727 Aisteig/OberndorfAnlage 'Oberer Lautenbach`13. Peter HoferD-78727 Aisteig/OberndorfAnlage 'Unterer Lautenbach`14. Peter HoferD-78727 Aisteig/OberndorfAnlage 'Schelklingen`15. Hubert SchuppertD-88454 UnteressendorfAnlage 'Brutanlage; Obere Fischzucht`Anlage 'Mastanlage, Untere Fischzucht`16. Johannes DreierD-88299 Leutkirch/HebrazhofenAnlage 'Brunnentobel`17. Eugen StÃ ¶rkD-88348 SaulgauAnlage 'Wagenhausen`18. Erwin SteinhartD-73312 Geislingen/St.Anlage 'Geislingen/St.`19. Joachim SchindlerD-72275 AlpirsbachAnlage 'Forellenzucht LohmÃ ¼hle`20. Heribert WolfD-72160 Horb-DiessenAnlage 'Forellenzucht Sohnius`21. Claus LehrD-72275 Alpirsbach-ReinerzauAnlage 'Forellenzucht Reinerzau`22. Hugo HagerD-88639 WalbertsweilerAnlage 'Bruthausanlage`23. Hugo HagerD-88639 WalbertsweilerAnlage 'Waldanlage`24. Gumpper und StollD-72805 LichtensteinAnlage 'Forellenhof RÃ ¶ssle; Honau`25. Raimund IbeleD-88271 PfrungenAnlage 'Pfrungen`26. Hans SchmutzD-89155 ErbachAnlage 'Brutanlage 1`Anlage 'Brutanlage 2`Anlage 'Brut- und Setzlingsanlage 3 (Hausanlage)`27. Wilhelm DrafehnD-77960 SeelbachAnlage 'Obersimonswald`28. Wilhelm DrafehnD-77960 SeelbachAnlage 'Brutanlage Seelbach`29. Franz SchwarzD-77784 OberharmersbachAnlage 'Oberharmersbach`30. Meinrad NuberD-88515 LangenenslingenAnlage 'Langenenslingen`31. Meinrad SpieÃ D-88353 KiÃ legAnlage 'HÃ ¶hmÃ ¼hle`32. Karl ServayD-88339 Bad WaldseeAnlage 'Osterhofen`33. Kreissportfischereiverein BiberachD-88400 BiberachAnlage 'Warthausen`34. Hans SchmutzD-89155 ErbachAnlage 'Gossenzugen`35. Reinhard RÃ ¶schD-77723 GengenbachAnlage 'Haigerach`36. Harald TressD-79787 UnterlauchringenAnlage 'Unterlauchringen`IV. Farms in North Rhine-Westphalia 1. Wolfgang Lindhorst-EmmeD-33758 SchloÃ  Holte-StukenbrockAnlage 'Hirschquelle`2. Wolfgang Lindhorst-EmmeD-33758 SchloÃ  Holte-StukenbrockAnlage 'Am Oelbach`3. Hugo Rameil und SÃ ¶hneD-57368 Lennestadt-GleierbrÃ ¼ckAnlage 'SauerlÃ ¤nder Forellenzucht`.